Title: To Thomas Jefferson from Henry Dearborn, 17 February 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     February 17th. 1808
                  
                  Under existing circumstances, I take the liberty of proposing for your concideration the propriety of suggesting to Congress the expediency of authorising the raising a body of regular troops, as stated below, and the forming and organizing of 24,000 volunteers, on the principles I have heretofore had the honor of stating to you.—
                  Regular troops to be ingaged for five years, unless [sooner] discharged.—
                  
                     
                        5
                        Regiments of Infantry, consisting of 800 men each, exclusive of Commission’d officers
                        4,000
                     
                     
                        1
                        Regt. of Horse Artillery
                        800
                     
                     
                        1
                        Regt. of Riflemen
                        800
                     
                     
                        1
                        Regt. of Cavalry, 8 Companies of 50 men each, exclusive of Commis’d Offcrs.
                        
                           400
                        
                     
                     
                        
                        
                        6000
                     
                  
                  
                  
                  
                  the President of the U.S. to be authorised to appoint one field officer to each Regt. and two officers to each Company, for the purpose of commencing the recruiting services without delay, and to appoint the other field and Company officers at his discretion, and to be also authorised to appoint four Brigadier Genls and the necessary Staff & Hospital officers, if circumstancies shall be such as to require it.—the volunteers should be ingaged to serve in their respective States & Territories, and in the adjoining States or Territories.
                  with the highest respect I am Sir Your Obedt. Sevt.
                  
                     H. Dearborn 
                     
                  
               